Citation Nr: 0834033	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-39 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Detroit, Michigan 
Regional Office (RO).


FINDINGS OF FACT

1.  Beginning in service in 1991, the veteran received 
repeated treatment for hip complaints, and while still in 
service in 1993, she was seen for low back complaints.  

2.  The veteran has since been service connected for right 
hip bursitis, and a private physician has associated her 
current low back disability to her right hip disability.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for service connection for low back strain are 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The analysis here may be briefly stated.  As indicated above, 
the veteran served on active duty from February 1989 to 
December 1993, and she is currently service connected for 
right hip bursitis, since she began repeated treatments for 
right hip complaints beginning in 1991.  In April 1993, the 
veteran sought treatment for low back complaints, which was 
diagnosed as "sciatica vs mechanical LBP."  A December 2004 
VA examination confirmed the veteran's diagnosis of chronic 
low back strain, and although the examiner did not consider 
the veteran's back disability related to her hip disability, 
a private physician suggested in an April 2005 letter there 
was an meaningful association between the veteran's hip 
disability and her low back disability.  

Given the complaints in service, the presence of current 
disability, and an arguably favorable medical opinion, with 
the resolution of reasonable doubt as may be present in the 
unique circumstances of this case in favor of the veteran, 
the Board concludes that the criteria to establish service 
connection for low back strain are met.  


ORDER

Service connection for a low back strain is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


